Citation Nr: 1548270	
Decision Date: 11/17/15    Archive Date: 11/25/15

DOCKET NO.  14-12 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri

THE ISSUES


1.	Whether new and material evidence has been submitted to reopen a claim for service connection for a fracture of the upper one-half, acetabulum, posterior rim (i.e., right hip disability). 

2.  Entitlement to service connection for an acquired psychiatric disorder.

3.	Entitlement to service connection for tinnitus.

4.	Entitlement to service connection for bilateral hearing loss.

5.	Entitlement to service connection for syncope.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

Robert G. Drummer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 12, 1973 to March 19, 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board sincerely regrets the delay, the Veteran's claims must be remanded for further development to ensure that they are afforded every due consideration, and to aid the Board in making an informed decision. 

At the outset, when the Veteran submitted his original claim for service connection for a right hip disorder in March 1982, he stated that he injured his hip on May 10, 1972, during a period of active duty for training (ACDUTRA).  He indicated other possible dates of the injury in February 1972 and March 1972.  He stated that he was running during a drill and fell, and was subsequently treated at the Base Hospital at Parris Island, South Carolina.  His DD-214 shows that he served on active duty from February 12, 1973 to March 19, 1973 and that he had 27 days of "other service."  However, efforts have not been undertaken to verify the dates and type of the 27 days of other service.  This is significant in light of the fact that the Veteran reported that he injured his right hip during a period of ACDUTRA in 1972.  On remand, efforts should be undertaken to verify all of the Veteran's dates of service and ensure that all of his service treatment records and service personnel records have been obtained.

In addition, the Veteran reported on his April 2012 claim that he began receiving treatment at the at the St. Louis, Missouri, VA Medical Center, John Cochran division, in April 1973.  However, the earliest VA treatment records currently associated with the claims folder are dated in 1994.  The Veteran's complete VA treatment records should be obtained on remand.

A VA treatment record dated in June 2013 shows that the Veteran reported that he had been taking Dilantin for "episodic unresponsiveness" until about 25 years ago.  He indicated that the spells stopped 25 years ago and then restarted in 2006.  All records related to the Veteran's treatment for these spells should be obtained on remand.  

Further, the Veteran should be afforded a VA audiological examination to assess whether he has a current hearing loss disability and/or tinnitus, and if so, whether such disabilities are related to any in-service hazardous noise exposure.  

Finally, the Veteran's service treatment record reveal that he passed out while running one mile on February 23, 1973.  Post-service VA treatment records dated in 2013 show that he is currently being treated for complex partial seizures.  Accordingly, a VA examination and opinion must be obtained to determine whether any current seizure disorder had its onset during his active service.

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate action to verify all of the Veteran's periods of service, to include any ACDUTRA and/or INACDUTRA in February 1972, March 1972, and/or May 1972 (specifically on May 10, 1972).

2.  Make arrangements to obtain the Veteran's complete service treatment records, to include any records related to periods of ACDUTRA and/or INACDUTRA.  A specific request should be made for any records of treatment at the Base Hospital at Parris Island, S.C., in February 1972, March 1972, and May 1972 (specifically on May 10, 1972).

3.  Make arrangements to obtain the Veteran's complete service personnel records.

4.  Make arrangements to obtain the Veteran's complete treatment records, to include all archived records, from the St. Louis VA Medical Center (to include from the John Cochran and Jefferson Barracks divisions), dated from March 1973 to the present.

5.  Ask the Veteran to identify all medical care providers who have treated him for syncopes and/or a seizure disorder since May 1973, to include the medical care provider who prescribed Dilantin for treatment of his seizure disorder until approximately 25 years ago.  Make arrangements to obtain all records that he adequately identifies.  

6.  After the above development has been completed, schedule the Veteran for a VA audiological examination.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination. 

Appropriate testing, including a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test, should be conducted.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed hearing loss and/or tinnitus had its clinical onset during active service or is related to any in-service noise exposure.  

The examiner must provide a comprehensive report including a complete rationale for all opinions and conclusions reached.

7.   Schedule the Veteran for a VA neurological examination.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  

The examiner should identify all current disabilities manifested by syncope, to include any seizure disorders.  All necessary tests in order to determine the correct diagnoses, as determined by the examiner, are to be completed. 

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current disability manifested by syncope, to include any seizure disorder, had its clinical onset during active service or is related to any in-service disease, event, or injury, to include the episode when the Veteran passed out while running in February 1973.  

The examiner must provide a comprehensive report including a complete rationale for all opinions and conclusions reached. 

8.  After completing any other development that may be indicated, readjudicate the claims on appeal.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



